           Case 2:17-cv-03881-JPH Document 20 Filed 07/17/19 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
KAREN MANERI                                                   :
                                                               :        NO. 17-3881
                  v.                                           :
STARBUCKS CORPORATION STORE #1527                              :


                                       CONFERENCE ORDER
        AND NOW, this 17th day of July, 2019, IT IS ORDERED that a settlement conference
in the above-captioned matter is HEREBY RESCHEDULED to be held before the undersigned
on TUESDAY, JULY 30, 2019, at 10:00 a.m., in Courtroom 3D, Third Floor, United States
Courthouse, 601 Market St., Philadelphia, PA 19106.
                Counsel MUST have a client with full and complete settlement authority
         physically present for the duration of the conference. FULL AND COMPLETE
         AUTHORITY MEANS THE PARTY’S REPRESENTATIVE MUST
         POSSESS AUTHORITY CONSISTENT WITH THE MOST RECENT
         DEMAND. 1


                                             BY THE COURT:
                                                      /s/Jacob P. Hart
                                             _________________________________________
                                                               JACOB P. HART, MJ




1
          Parties include all persons, corporations or other business entities, and insurance companies with an
interest in the case, and each entity with an interest in the case must attend the conference. In the case of
corporate or other business entities, the corporate official with ultimate settlement authority is required to attend.
Where an insurance company is involved, a representative with full and complete settlement authority is also
required to attend.
